Citation Nr: 0814244	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a left (minor) little 
finger injury.

2.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a left (minor) ring finger 
injury.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1982 to April 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May  2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which established service connection for 
residuals of an injury to the left (minor) little and ring 
fingers, and assigned respective initial noncompensable (0 
percent) disability ratings.  The veteran expressed 
disagreement with the assigned disability ratings and 
perfected a substantive appeal.  Additionally, the May 2006 
rating decision denied service connection for bilateral 
hearing loss, which the veteran has also appealed.

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The residuals of an injury to the left (minor) little and 
ring fingers have for the period of claim manifested by pain, 
stiffness, with some limitation of motion and loss of 
strength; but without functional impairment, additional 
limitation following repetitive use or during flare-ups, or 
effect on occupation or daily activities.

2.  The veteran does not have current bilateral hearing loss 
disability as defined by VA regulation.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of a left (minor) little finger injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, 
Diagnostic Codes 5156, 5230 (2007).

2.  The criteria for an initial compensable disability rating 
for residuals of a left (minor) ring finger injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, 
Diagnostic Codes 5156, 5230 (2007).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In January 2006 and April 2006, prior to the initial 
adjudication of the veteran's claims for service connection, 
VA notified the veteran of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain, and was 
requested to send to VA all evidence in his possession that 
pertained to the claims. 

As to the issue of a higher initial disability rating for the 
now service-connected disabilities, a higher initial rating 
is a "downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, 38 U.S.C.A. § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In a January 2006 written 
response, and in February 2006 (Report of Contact), the 
veteran specifically indicated that he did not have any other 
information or evidence to give VA.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the 
September 2006 Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service medical 
records, VA treatment record, and private medical treatment 
records have been obtained.  The veteran has also been 
afforded VA examinations.  There is no indication of any 
additional, relevant records that VA has not obtained.  In 
sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and written arguments, 
and in the presentation of personal hearing testimony and 
contentions at a personal hearing.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Higher Initial Disability Ratings for Finger Injury Residuals

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The veteran's service-connected for residuals of an injury to 
the left (minor) little and ring fingers have each been 
evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230, which provides the rating 
criteria for limitation of motion of the ring or little 
finger.  Diagnostic Code 5230 provides for a noncompensable 
(0 percent) disability rating for any degree of limitation of 
motion, whether it affects the minor or the major hand.  
38 C.F.R. § 4.71a. 

Alternatively, Diagnostic Code 5227 directs that unfavorable 
or favorable ankylosis of the ring or little finger, whether 
it affects the minor or major hand, also warrants a 
noncompensable disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5156 provides a 10 percent disability rating 
for amputation of the little finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a. 

The veteran's claim for service connection was received by 
the RO in January 2006.  By rating action of the RO dated in 
May 2006, his respective claims for service connection for 
residuals of an injury to the left (minor) little and ring 
fingers 
were granted, and a noncompensable (0 percent) initial 
disability rating was assigned to each finger, effective as 
of the date of receipt of the service connection claim.

A review of the veteran's service medical records reveals 
that in September 1991 the veteran was treated for injuries 
sustained in a motorcycle accident.  The diagnoses, in 
pertinent part, included extension tendon laceration to the 
left ring and fifth fingers.

Subsequent to service, a VA examination report dated in 
January 2006 shows that the veteran had a history of a 
motorcycle accident in September 1991 in which he sustained a 
laceration to the fourth finger over the proximal 
interphalangeal joint, which was sutured.  In addition, he 
severed the extensor tendon of the left fifth finger which 
was surgically repaired and treated with extensive physical 
therapy.  Since the injury, he has had slight enlargement of 
the proximal interphalangeal joint, and he has not been able 
to get his wedding ring on the fourth finger.  Regarding the 
fifth finger, he had good function with no functional loss, 
except sometimes it would be hard to type with the fifth 
finger, and the fingernail had grown back deformed.  This did 
not cause any symptoms, except for occasional pain and 
stiffness, usually associated with weather changes, but 
repetitive use would improve symptom loss.

Physical examination of the left fourth finger revealed a 
slight enlargement of the proximal interphalangeal joint.  
There was a one centimeter well-healed scar noted over the 
joint.  There was mild callus formation.  Range of motion of 
the fourth finger was approximately normal.  Physical 
examination of the left fifth finger revealed a well-healed 
three centimeter scar over the distal part of the fifth 
finger which was not tender, erythematous, or otherwise 
abnormal.  The nail bed was quite abnormal and the nail was 
quite deformed.  He had approximately 10 degrees of flexion 
contracture of the distal interphalangeal joint, but in all, 
range of motion of the fifth finger was normal.  The 
diagnosis was residuals of injury to the left ring  and 
little fingers due to motorcycle accident.  The examiner 
noted that there was no functional impairment, except at 
times there was difficulty with typing.  There was no effect 
on his occupation or daily activities, or additional 
limitation following repetitive use or during flare-ups.

During the December 2007 Travel Board hearing, the veteran 
reiterated that he would experience pain, stiffness, and 
limitation of motion in the left fourth and fifth fingers, 
especially with weather changes.  He also described a 
fingernail deformity of the fifth finger, and difficulty 
wearing his wedding ring on the fourth finger.  He noted that 
there was some loss of strength, and that he was concerned 
that his grip may fail him as he would climb aboard 
locomotives on which he worked.

As noted above, neither limitation of motion or ankylosis of 
either the minor nor major fourth or fifth finger joints 
warrant any more than a noncompensable (0 percent) disability 
rating.  Unfortunately, absent involvement by other digits of 
the hand, or evidence of amputation, a compensable disability 
rating is not warranted for residuals of an injury to the 
left (minor) little and ring fingers.  

Moreover, in this case, there is no ascertainable 
demonstration of additional limitation of function due to 
factors such as pain or weakness, which would amount to an 
amputation.  The VA examiner in January 2006 specifically set 
forth that there was no functional impairment, except for 
occasional difficulty typing; no additional limitation 
following repetitive use or during flare-ups; and no effect 
on occupation or daily activities.  See 38 C.F.R. §§ 4.40 and 
4.45 (2007); DeLuca v. Brown, 8 Vet App 202 (1995).  As such, 
a higher (compensable) initial disability rating for 
residuals of an injury to the left (minor) little and ring 
fingers is not warranted for any period of the claim.

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected residuals of an injury to the left 
(minor) little and ring fingers more closely approximate the 
currently assigned noncompensable disability rating for each 
finger during the entire appeal period.

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected residuals of an 
injury to the left (minor) little and ring fingers do not 
warrant a higher (compensable) initial disability rating for 
any period of the claim.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the medical evidence simply does 
not support the assignment of a higher disability rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.



Service Connection for Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 53-56.  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  Id., at 159.

The veteran underwent a number of audiological examinations 
during his approximately 24 years of active service.  His 
enlistment examination report dated in September 1981 shows 
that pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 10, 10, 5, 10 and 5 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 10 and 15 
decibels, respectively.

The veteran's service medical records include copies of 
approximately 22 audiological examination reports dated from 
January 1984 to April 2005.  In no report were any of the 
threshold levels in any of the pertinent frequencies 40 
decibels or greater, nor were the thresholds for at least 
three of these frequencies 26 decibels or greater.

A private medical record from Arkansas Otolaryngology, P.A., 
dated in April 2000, shows that the veteran was given an 
impression of sensorineural hearing loss, with mild 
asymmetry.  Examination was unremarkable.

The veteran's VA separation audiological examination 
completed in February 2006 shows that pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
15, 20, 10, 15, and 30 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 10, 10, 20, and 20 decibels, respectively.  
The puretone average for the right ear was 19 and the average 
for the left ear was 15.  The veteran's speech recognition 
and discrimination scores using the Maryland CNC test were 94 
percent for the right ear and 98 percent for the left ear.  
The impression was normal to mild sensorineural hearing loss 
in the right ear and hearing within normal limits in the left 
ear.  The examiner indicated that there was a gradual 
decrease in hearing in the high frequencies for the right 
ear, but in accordance to VA regulations, pure tone 
thresholds for the test frequencies 500 to 4000 Hertz did not 
meet the criteria for disability.

A private audiological report from Union Pacific Railroad 
dated in November 2006, shows that pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
20, 20, 05, 20, and 35 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 10, 05, 20, and 20 decibels, respectively.

During his December 2007 Travel Board hearing, the veteran 
asserted that he had current bilateral hearing loss as a 
result of noise exposure in service.  He described that he 
would have to ask his family members and colleagues to repeat 
themselves because he could not hear them clearly.  He also 
noted that he would have to keep the volume on his radio 
turned up too loud because of his hearing loss.

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 
C.F.R. 
§ 3.385 defines hearing loss disability for VA purposes.  
That regulation prohibits a finding of hearing loss 
disability where threshold hearing levels at 500, 1000, 2000, 
3000, and 4000 Hertz are all less than 40 decibels and at 
least three of those threshold levels are 25 decibels or 
less.  Hensley, 5 Vet. App. at 160.

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 143.  While there is evidence of some hearing loss 
during service, neither the service medical records nor his 
post-service medical records revealed audiometric testing 
which demonstrate the pertinent level of hearing loss 
required by regulation to constitute a disability.  

Accordingly, although the veteran has been diagnosed with 
normal to mild sensorineural hearing loss, the bilateral 
hearing loss has not manifested to a degree that meets the 
definition of hearing loss disability according to the 
regulatory criteria set forth in 38 C.F.R. § 3.385.  The 
medical evidence of record does not show that any audiometric 
examination revealed a threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz of 40 
decibels, thresholds for at least three frequencies at 26 
decibels or greater or greater, nor any speech recognition 
scores less than 94 percent at any time either during or 
after service.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Similarly, the evidence does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within the 
meaning of 38 C.F.R. § 3.385 within one year following his 
separation from service.  As such, service connection on a 
presumptive basis as an organic disease of the nervous system 
is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).



For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  


ORDER

An initial compensable disability rating for service-
connected residuals of a left (minor) little finger injury is 
denied.

An initial compensable disability rating for service-
connected residuals of a left (minor) ring finger injury is 
denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


